Citation Nr: 1534620	
Decision Date: 08/13/15    Archive Date: 08/20/15

DOCKET NO.  09-26 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for left ear hearing loss, and if so, whether service connection is warranted.

3.  Entitlement to a compensable evaluation for service-connected right ear hearing loss.

4.  Entitlement to an increased evaluation for a right knee disability, which is evaluated as 10 percent disabling prior to September 22, 2008; 100 percent disabling from September 22, 2008; 10 percent disabling from April 1, 2009, and 20 percent disabling since August 12, 2010.

5.  Whether the reduction in evaluation for a left knee disability from 10 percent to 0 percent, effective from September 1, 2008, was proper.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty from October 2000 to October 2004.

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2008 and July 2008 rating decisions by the Providence, Rhode Island, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  In the June 2008 decision, the RO reduced the evaluations for left and right knee patellofemoral pain syndrome from 10 percent to 0 percent effective September 1, 2008.  In a January 2010 decision issued during the pendency of the appeal, the RO restored the compensable evaluation for the right knee prior to September 22, 2008, and since April 1, 2009.  A December 2010 decision awarded a 20 percent rating for the right knee effective August 12, 2010.  For the period from September 22, 2008 to May 31, 2009, a temporary 100 percent rating has been assigned under 38 C.F.R. § 4.30 for convalescence following surgery.  It is noted that in addition to asserting that the reduction of the right knee rating was improper, the Veteran also asserted that an increased rating was warranted and disagreed with the assignment of a noncompensable rating, following the cessation of the temporary total rating.  See April 2009 submission.  Where a veteran has filed a notice of disagreement (NOD) as to the assignment of a disability evaluation, a subsequent rating decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  Moreover, the May 2009 statement of the case addressed whether an increased rating was warranted and determined that the "VA operative reports and outpatient treatment records were reviewed, but do not show an increase is warranted."  The Veteran thereafter perfected the appeal.     

In July 2008, the RO denied service connection for tinnitus, declined to reopen a previously denied claim of service connection for left ear hearing loss, and continued a noncompensable evaluation for right ear hearing loss.  

The Board has reviewed the Veteran's physical claims file and the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In January 2010, the Veteran requested a hearing with respect to the right knee issue before a Veterans Law Judge, to be held at the RO (Travel Board hearing).  In the January 2010 rating decision issued the same day as receipt of that substantive appeal, the RO restored a 10 percent evaluation for the right knee disability before and after the 38 C.F.R. § 4.30 period.  

In light of the restoration, and statements by the Veteran on his Form 9 that he did not want a temporary evaluation, but did desire increase in his right knee rating, the RO determined that the appeal to which the hearing request applied was fully satisfied, and declined to schedule such hearing.  However, in November 2012, the Board remanded all the appellate issues for scheduling of a Board hearing, citing the January 2010 substantive appeal.

After contacting the Board and explaining why scheduling of a hearing was declined, the RO recertified the claim to the Board.  Subsequently, in April 2015, the Veteran, through his representative, filed a motion requesting remand for a Board hearing at the RO on all appellate issues.  The representative indicated that the Veteran "wishes to testify on all pending appellate issues."  

Again, the Board notes that the January 2010 substantive appeal was filed in response to a statement of the case which was limited to a single issue, the duration of the 38 C.F.R. § 4.30 evaluation.  Therein, the Veteran stated "I wish not a temporary total evaluation; but a rating decision based on my evidence submitted and physical examination."  Since that time, the April 2015 motion from the representative includes a request for a Travel Board hearing with regard to all appellate issues.

Because the Board may not proceed with an adjudication of the Veteran's claim without affording him an opportunity to appear at a Board hearing, a remand is required.  38 U.S.C.A. § 7107(b) and 38 C.F.R. § 20.700(a).  Travel Boards are scheduled by the RO.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a Veterans Law Judge at the Providence, Rhode Island, RO.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




